Citation Nr: 0510525	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left inguinal hernia, recurrent times two.

2.  Entitlement to a disability rating in excess of 10 
percent for left inguinal scar with nerve entrapment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976, September 1977 to September 1981, and September 
1990 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran filed a timely notice 
of disagreement in September 2002.  Thereafter, the RO issued 
a statement of the case in December 2002, and the veteran 
perfected his appeal by filing a timely VA Form 9 in June 
2003.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.  During the 
hearing, the veteran withdrew the appeal of the denial of the 
claim of service connection for sympathetic left lumbar 
syndrome as secondary to left inguinal hernia.  Thus, the 
issue is no longer on appeal.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. § 20.204 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2004).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claims.

The veteran indicated during his April 2004 hearing that he 
last sought treatment at the VA medical center in January 
2004.  The most recent VA clinical treatment records 
associated with the veteran's claims file are dated in 
December 2001.  Therefore, the Board finds that a remand is 
necessary for the RO to request these records and associate 
them with the veteran's claims file.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the additional 
records the veteran referenced during his 
April 2004 Board hearing.  Specifically, the 
RO should request records of the veteran's 
treatment at the Las Cruces VA medical center 
from December 2001 to the present for the 
service-connected left inguinal hernia and the 
left inguinal scar with nerve entrapment.

2.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


